SECOND AMENDMENT TO CREDIT AGREEMENT

This SECOND AMENDMENT TO CREDIT AGREEMENT (this "Amendment"), dated as of March
28, 2005, amends certain provisions of the Credit Agreement dated as of
August 25, 2003, as amended by a First Amendment to Credit Agreement dated as of
July 14, 2004 (as so amended, and as further amended from time to time prior to
the date hereof, the "Existing Credit Agreement") by and among Monitronics
International, Inc., a Texas corporation (the "Borrower"), the Lenders from time
to time party thereto, Fleet National Bank, a Bank of America company, as
Administrative Agent for the Credit Parties, and Bank of America, N.A., as
Syndication Agent for the Credit Parties.

W

I T N E S S E T H:



WHEREAS, the Borrower has requested that the Credit Parties agree to certain
amendments to the Existing Credit Agreement; and



WHEREAS, upon and subject to the terms hereof, in accordance with Section 11.1
of the Credit Agreement (as defined below), the Credit Parties hereby agree to
the amendments to the Existing Credit Agreement specified herein;



NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows.


DEFINITIONS AND RULES OF INTERPRETATION

Each capitalized term that is used herein and is defined in the Existing Credit
Agreement shall have the meaning specified therein unless such term is otherwise
defined herein. In addition, the rules of interpretation set forth in
Section 1.3 of the Existing Credit Agreement apply herein. As used herein, the
term "Credit Agreement" shall mean the Existing Credit Agreement as amended by
and through the date hereof, including by this Amendment, and as further
amended, restated, modified, supplemented and/or extended from time to time.
This Amendment is a Loan Document.


AMENDMENTS, ETC.

Amendment to Schedules.

The following Schedules amend, replace and supersede the corresponding Schedules
attached to the Existing Credit Agreement:





Schedule 1.1

Commitments

Schedule 4.3

Consents

Schedule 4.5(a)

Properties

Schedule 4.5(b)

Intellectual Property

Schedule 4.6

Proceedings

Schedule 4.8

Material Agreements and Licenses

Schedule 4.12

Taxes

Schedule 4.13

Ownership of the Borrower and its Subsidiaries

Schedule 4.16

Insurance

Schedule 4.20

Depository and Other Accounts





Amendments to Section 1.1.

Section 1.1 of the Existing Credit Agreement is hereby amended as follows:



Additional Definitions.

The following definitions are hereby added to Section 1.1 of the Credit
Agreement in alphabetical order:



"'Lead Arranger' means Banc of America Securities LLC"

"'Second Amendment Closing Date' shall mean the date upon which the Second
Amendment to Credit Agreement among the Borrower and the Credit Parties shall
have been executed by each of the parties thereto and all conditions set forth
in Section 3.3 of such Second Amendment to Credit Agreement have been satisfied
or waived."

Amendment to Definition of "Applicable Margin".

The definition of the term "Applicable Margin" is hereby amended and restated as
follows:



"'Applicable Margin' means:

(a)

at all times during which the applicable period set forth below is in effect,
(i) with respect to Revolving Loans consisting of Base Rate Advances, the
percentage set forth below under the heading
"Revolving Loan Base Rate Margin"
and adjacent to such applicable period, (ii) with respect to Revolving Loans
consisting of Eurodollar Advances, the percentage set forth below under the
heading
"Revolving Loan Eurodollar Margin"
and adjacent to such applicable period, (iii)  with respect to Term Loans
consisting of Base Rate Advances, the percentage set forth below under the
heading
"Term Loan Base Rate Margin"
and adjacent to such applicable period, and (iv) with respect to Term Loans
consisting of Eurodollar Advances, the percentage set forth below under the
heading
"Term Loan Eurodollar Margin"
and adjacent to such applicable period:





Period

Revolving Loan Base Rate Margin

Revolving Loan Eurodollar Margin

Term Loan Base Rate Margin

Term Loan Eurodollar Margin

When the Total Leverage Ratio is greater than or equal to 3.25:1.00



2.25%



3.25%



2.75%



3.75%

When the Total Leverage Ratio is greater than or equal to 3.00:1.00 but less
than 3.25:1.00



2.00%



3.00%



2.75%



3.75%

When the Total Leverage Ratio is greater than or equal to 2.75:1.00 but less
than 3.00:1.00



1.75%



2.75%



2.75%



3.75%

When the Total Leverage Ratio is less than 2.75:1.00



1.50%



2.50%



2.50%



3.50%



provided

that if the Borrower fails to deliver in a timely manner any Compliance
Certificate, from the date on which such Compliance Certificate was to have been
delivered in accordance with Section 7.1 until the date such Compliance
Certificate is actually delivered, the Applicable Margins with respect to
Revolving Loans and Term Loans shall be the highest margins specified in the
table above; and





(b)

with respect to Incremental Term Loans and Incremental Revolving Loans, the
Incremental Margin to be added to the Base Rate or Eurodollar Rate, as the case
may be, as agreed upon by the Borrower and the Lender or Lenders providing the
Incremental Term Loan Commitment and/or Incremental Revolving Loan Commitment
relating thereto as provided in Section 2.4."



Amendment to Definition of "Commitment Fee Percentage".

The definition of the term "Commitment Fee Percentage" is hereby amended and
restated as follows:



"'Commitment Fee Percentage' means fifty basis points."

Amendment to Definition of "Joint Lead Arrangers".

The definition of the term "Joint Lead Arrangers" is hereby deleted in its
entirety.



Amendment to Definition of "Option Plans".

The definition of the term "Option Plans" is hereby amended and restated as
follows:



"'Option Plans' means (i) the Borrower's 1999 Stock Option Plan, dated
November 3, 1999, which provides for the issuance of up to 150,000 shares of
Class A Common Stock, (ii) the Borrower's 2001 Stock Option Plan, dated
April 27, 2001, which provides for the issuance of up to 250,000 shares of
Class A Common Stock, and (iii) the Borrower's 2005 Stock Option Plan, dated
March 28, 2005, which provides for the issuance of up to 1,350,000 shares of
Class A Common Stock."

Amendment to Section 2.5(b)(i)

. Section 2.5(b)(i) of the Existing Credit Agreement is hereby amended by
deleting the section in its entirety and inserting in lieu thereof the phrase
"Intentionally omitted".



Amendment to Section 4.6

. Section 4.6 of the Existing Credit Agreement is hereby amended by deleting
each reference to the term "First Amendment Closing Date" appearing therein and
inserting in lieu thereof the term "Second Amendment Closing Date".



Amendment to Section 4.8(a)

. Section 4.8(a) of the Existing Credit Agreement is hereby amended by deleting
the term "First Amendment Closing Date" appearing therein and inserting in lieu
thereof the term "Second Amendment Closing Date".



Amendment to Section 4.13(a)

. Section 4.13(a) of the Existing Credit Agreement is hereby amended by deleting
the term "Effective Date" appearing therein and inserting in lieu thereof the
term "Second Amendment Closing Date".



Amendment to Section 4.16

. Section 4.16 of the Existing Credit Agreement is hereby amended by deleting
each reference to the term "Effective Date" appearing therein and inserting in
lieu thereof the term "Second Amendment Closing Date".



Amendment to Section 4.21

. Section 4.21 of the Existing Credit Agreement is hereby amended by deleting
the term "Effective Date" appearing therein and inserting in lieu thereof the
term "Second Amendment Closing Date".



Amendment to Section 8.3(b)(ii).

Section 8.3(b)(ii) of the Existing Credit Agreement is hereby amended by
deleting the word "management" therefrom and adding after the word "employees"
the following: ", directors and consultants".



Amendment to Section 8.7(f).

Section 8.7(f) of the Existing Credit Agreement is hereby amended by adding the
phrase "or the Hull Family Limited Partnership" immediately after "James R.
Hull."



Amendment to Section 8.16

. Section 8.16(b) of the Existing Credit Agreement is hereby amended by deleting
the ratio "2.15:1.00" appearing therein and inserting in lieu thereof the ratio
"2.25:1.00".



Amendment to Section 8.17

. Section 8.17 of the Existing Credit Agreement is hereby amended by adding
after the phrase "Four Million Nine Hundred Thousand Dollars ($4,900,000) in any
such fiscal year" the phrase ";
provided, further,
that notwithstanding the foregoing, for the fiscal year ending June 30, 2005,
the Borrower and its Subsidiaries may make Capital Expenditures in an aggregate
amount up to Six Million Dollars ($6,000,000).



Amendment to Section 11.4(a)

. Section 11.4(a) of the Existing Credit Agreement is hereby amended by deleting
the term "Joint Lead Arrangers" appearing therein and inserting in lieu thereof
the term "Lead Arranger".




REPRESENTATIONS AND WARRANTIES, COVENANTS, CONDITIONS PRECEDENT, ETC.

Confirmation of Representations, Warranties and Covenants, Etc.

The Borrower, by execution of this Amendment, certifies to the Credit Parties
that:



Each of the representations and warranties set forth in the Credit Agreement and
the other Loan Documents is true and correct in all material respects on and as
of the date hereof, except to the extent such representations and warranties
expressly relate to an earlier date, as if fully set forth in this Amendment and
that, as of the date hereof, no Default or Event of Default has occurred and is
continuing under the Credit Agreement or any other Loan Document;

The Borrower is in compliance in all material respects with all of the terms and
provisions set forth in the Credit Agreement on its part to be observed or
performed on or prior to the date of this Amendment; and

Since December 31, 2004, there has been no change in the assets or liabilities
or in the financial or other condition of the Borrower or any of its
Subsidiaries that could have a Material Adverse effect.

Authorization, Validity and Enforceability.

This Amendment has been duly authorized, executed and delivered by the Borrower
and constitutes, and the Credit Agreement, and each of the other Loan Documents,
as amended by and through the date hereof, constitute, legal, valid and binding
obligations of the Borrower, enforceable against the Borrower in accordance with
their respective terms, except as the enforcement thereof may be limited by
applicable bankruptcy, insolvency or similar laws affecting the enforcement of
rights of creditors generally and except to the extent that enforcement of
rights and remedies set forth therein may be limited by equitable principles
(regardless of whether enforcement is considered in a court of law or a
proceeding in equity).



Conditions Precedent.

Prior to or concurrently with the execution of this Amendment, and as a
condition to the obligation of the Credit Parties to execute this Amendment:



The Administrative Agent shall have received a certificate, dated the Second
Amendment Closing Date, of the Secretary of the Borrower:

attaching a true and complete copy of the resolutions of its Board of Directors
and of all other documents evidencing all necessary corporate action (in form
and substance satisfactory to the Administrative Agent) taken to authorize the
execution, delivery and performance of this Amendment and each of the other
documents and instruments contemplated hereby;

setting forth the incumbency of its officers who are authorized to and who sign
this Amendment, including therein a signature specimen of such officers; and

attaching a certificate of good standing of the Secretary of State of the
jurisdiction of its formation.

The Credit Parties shall have received all fees and other amounts due and
payable to the Credit Parties, and their respective Affiliates, under the Credit
Agreement, the other Loan Documents or any separate letter agreement or other
arrangement(s) among the Borrower and the Administrative Agent and Syndication
Agent to the extent that such fees or other amounts are payable on or prior to
the Second Amendment Closing Date, including, to the extent invoiced with
reasonable detail, reimbursement or payment of the fees and disbursements of
Special Counsel and all other out-of-pocket expenses required to be reimbursed
or paid by the Borrower hereunder.

No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein or by the other Loan Documents shall have been issued by any
Governmental Authority against the Borrower, the Administrative Agent or any
Lender.

The Administrative Agent shall have received all other information and documents
which the Administrative Agent or its counsel may reasonably have requested in
connection with the transactions contemplated by this Amendment, such
information and documents where appropriate to be certified by one of the
Borrower's officers or a Governmental Authority.

Section 3.4. Conditions Subsequent.

The effectiveness of the amendments stated herein are subject to the
fulfillment, unless waived by the Administrative Agent, of each of the
conditions subsequent set forth below:



(a)

Within 30 days of the date hereof, Administrative Agent shall have received an
Account Control Agreement (or an amendment to the existing Account Control
Agreement dated August 25, 2003 among Borrower, Administrative Agent and Bank
One, NA) with respect to the Borrower's Merchant Card Account, account number
638478198, maintained with Bank One, NA in form and substance reasonably
satisfactory to Administrative Agent.




MISCELLANEOUS PROVISIONS

Survival. Except as expressly provided herein, this Amendment does not
constitute a waiver of or amendment to any provision of the Existing Credit
Agreement or any of the other Loan Documents and does not affect any other term,
condition or provision of the Existing Credit Agreement or any of the other Loan
Documents, each of which shall continue in full force and effect.

Governing Law. This Amendment and the rights and obligations of the parties
hereunder shall be construed in accordance with and be governed by the laws of
the State of New York (without giving effect to the principles thereof relating
to conflicts of law).

Counterparts. This Amendment may be executed in any number of counterparts and
by the different parties hereto on separate counterparts, including facsimile
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument.

Headings.

The headings of the several Articles, Sections and subsections of this Amendment
are inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Amendment.



[Signature pages follow]

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Amendment as of the date first above
written.



MONITRONICS INTERNATIONAL, INC.

 

 

By: /s/ Michael R. Meyers

Name: Michael R. Meyers

Title: Vice President & CFO

 

FLEET NATIONAL BANK

as Administrative Agent

and Lender

 

 

By: /s/ John F. Lynch

Name: John F. Lynch

Title: Senior Vice President

 

BANK OF AMERICA, N.A.,

as Syndication Agent

and Lender

 

 

By: /s/ John F. Lynch

Name: John F. Lynch

Title: Senior Vice President

 

 

[Counterpart signature pages of Lenders follow]

LENDER:

 

LASALLE BANK, N.A.

 

By: _/s/ Jessica Richardson

Name: Jessica Richardson

Title: First Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Counterpart Signature Page to Second Amendment to Credit Agreement]

LENDER:

 

U.S. BANK NATIONAL ASSOCIATION

 

By: _/s/ Gail F. Scannell

Name: Gail F. Scannell

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Counterpart Signature Page to Second Amendment to Credit Agreement]

LENDER:

 

UNION BANK OF CALIFORNIA, N.A.

 

By: _/s/ Matthew R. Krajniak

Name: Matthew R. Krajniak

Title: Assistant Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Counterpart Signature Page to Second Amendment to Credit Agreement]

LENDER:

 

JPMORGAN CHASE BANK, N.A.

 

By: _/s/ Sharon Ellis

Name: Sharon Ellis

Title: Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Counterpart Signature Page to Second Amendment to Credit Agreement]

LENDER:

 

NATIONAL CITY BANK

 

By: _/s/ David M. Denlinger

Name: David M. Denlinger

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Counterpart Signature Page to Second Amendment to Credit Agreement]

LENDER:

 

KEYBANK NATIONAL ASSOCIATION

 

By: _/s/ Joanne K. Bramanti

Name: Joanne K. Bramanti

Title: Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Counterpart Signature Page to Second Amendment to Credit Agreement]

LENDER:

 

TEXAS CAPITAL BANK, N.A.

 

By: _/s/ Paul Howell

Name: Paul Howell

Title: Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Counterpart Signature Page to Second Amendment to Credit Agreement]

LENDER:

 

SEMINOLE FUNDING, L.L.C.

 

By: _/s/ Meredith J. Koslick

Name: Meredith J. Koslick

Title: Assistant Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Counterpart Signature Page to Second Amendment to Credit Agreement]

LENDER:

 

MERRILL LYNCH CAPITAL

A division of Merrill Lynch Business Financial Services, Inc.

 

By: _/s/ Kelli O'Connell

Name: Kelli O'Connell

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Counterpart Signature Page to Second Amendment to Credit Agreement]

LENDER:

 

APEX (TRIMARAN) CDO I, LTD.

By Trimaran Advisors, L.L.C.

 

By: _/s/ David M. Milison

Name: David M. Millison

Title: Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Counterpart Signature Page to Second Amendment to Credit Agreement]

LENDER:

 

SAWGRASS TRADING, L.L.C.

 

By: _/s/ Meredith J. Koslick

Name: Meredith J. Koslick

Title: Assistant Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Counterpart Signature Page to Second Amendment to Credit Agreement]

LENDER:

 

HARCH CLO II LIMITED

 

By: _/s/ Michael E. Lewitt

Name: Michael E. Lewitt

Title: Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Counterpart Signature Page to Second Amendment to Credit Agreement]

LENDER:

 

GSC PARTNERS GEMINI FUND LIMITED

 

By: GSCP (NJ), L.P., as Collateral Monitor

By: GSCP (NJ), Inc., its General Partner

By: _/s/ Seth Katzenstein

Name: Seth Katzenstein

Title: Authorized Signatory

 

GSC PARTNERS CDO FUND IV, LIMITED

 

By: GSCP (NJ), L.P., as Collateral Monitor

By: _/s/ Seth Katzenstein

Name: Seth Katzenstein

Title: Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Counterpart Signature Page to Second Amendment to Credit Agreement]

LENDER:

 

SUNAMERICA LIFE INSURANCE COMPANY

By: AIG Global Investment Corp.

As Investment Adviser

 

By: _/s/ John G. Lapham, III

Name: John G. Lapham, III

Title: Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Counterpart Signature Page to Second Amendment to Credit Agreement]

LENDER:

 

GALAXY CLO 1999-1, LTD.

By: AIG Global Investment Corp.

As Collateral Manager

 

By: _/s/ John G. Lapham, III

Name: John G. Lapham, III

Title: Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Counterpart Signature Page to Second Amendment to Credit Agreement]

LENDER:

 

GALAXY CLO 2003-1, LTD.

By: AIG Global Investment Corp.

As Investment Adviser

 

By: _/s/ John G. Lapham, III

Name: John G. Lapham, III

Title: Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Counterpart Signature Page to Second Amendment to Credit Agreement]

LENDER:

 

KZH SOLEIL, LLC

 

By: _/s/ Hi Hua

Name: Hi Hua

Title: Authorized Agent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Counterpart Signature Page to Second Amendment to Credit Agreement]

LENDER:

 

KZH SOLEIL-2 LLC

 

By: _/s/ Hi Hua

Name: Hi Hua

Title: Authorized Agent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Counterpart Signature Page to Second Amendment to Credit Agreement]

LENDER:

ARCHIMEDES FUNDING III, LTD.

By: ING Capital Advisors LLC, as Collateral Manager

By: _/s/ Gordon R. Cook

Name: Gordon R. Cook

Title: Managing Director

ARCHIMEDES FUNDING IV (CAYMAN), LTD.

By: ING Capital Advisors LLC, as Collateral Manager

By: _/s/ Gordon R. Cook

Name: Gordon R. Cook

Title: Managing Director

ENDURANCE CLO I, LTD

By: ING Capital Advisors LLC, as Portfolio Manager

By: _/s/ Gordon R. Cook

Name: Gordon R. Cook

Title: Managing Director

NEMEAN CLO, LTD.

By: ING Capital Advisors LLC, as Investment Manager

By: _/s/ Gordon R. Cook

Name: Gordon R. Cook

Title: Managing Director

SEQUILS-ING I (HBDGM), LTD.

By: ING Capital Advisors LLC, as Collateral Manager

By: _/s/ Gordon R. Cook

Name: Gordon R. Cook

Title: Managing Director

ING-ORYX CLO, LTD.

By: ING Capital Advisors LLC, as Collateral Manager

By: _/s/ Gordon R. Cook

Name: Gordon R. Cook

Title: Managing Director

 

 

[Counterpart Signature Page to Second Amendment to Credit Agreement]

LENDER:

 

FOUR CORNERS CLO 2005-I, Ltd.

By: Four Corners Capital Management, LLC

As Collateral Manager

 

By: _/s/ Dean F. Valentine

Name: Dean F. Valentine

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Counterpart Signature Page to Second Amendment to Credit Agreement]

LENDER:

 

FIRST TRUST/FOUR CORNERS SENIOR

FLOATING RATE INCOME FUND II

By: Four Corners Capital Management, LLC

As Sub-Adviser

 

By: _/s/ Dean F. Valentine

Name: Dean F. Valentine

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Counterpart Signature Page to Second Amendment to Credit Agreement]

LENDER:

 

FORTRESS PORTFOLIO TRUST

By: Four Corners Capital Management, LLC

As Investment Manager

 

By: _/s/ Dean F. Valentine

Name: Dean F. Valentine

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Counterpart Signature Page to Second Amendment to Credit Agreement]

LENDER:

 

SECURITY INCOME FUND-INCOME

OPPORTUNITY SERIES

By: Four Corners Capital Management, LLC

As Sub-Adviser

 

By: _/s/ Dean F. Valentine

Name: Dean F. Valentine

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Counterpart Signature Page to Second Amendment to Credit Agreement]

LENDER:

 

FIRST TRUST/FOUR CORNERS SENIOR

FLOATING RATE INCOME FUND

By: Four Corners Capital Management, LLC

As Sub-Adviser

 

By: _/s/ Dean F. Valentine

Name: Dean F. Valentine

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Counterpart Signature Page to Second Amendment to Credit Agreement]

LENDER:

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

By: DB Services New Jersey, Inc.

 

By: _/s/ Edward Schaffer

Name: Edward Schaffer

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Counterpart Signature Page to Second Amendment to Credit Agreement]

LENDER:

 

NEWSTAR FINANCIAL INC.

 

By: _/s/ P. Emery Covington

Name: P. Emery Covington

Title: Director Portfolio Management

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Counterpart Signature Page to Second Amendment to Credit Agreement]

